Citation Nr: 1424425	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active military duty in the United States Army from August 1956 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  That decision granted the Veteran's petition to reopen his claim of entitlement to service connection for right shoulder disability, but denied the claim on its merits.  The decision also denied service connection for bilateral hearing loss and tinnitus.  In November 2011, the Veteran filed a notice of disagreement with the RO's decision.  In March 2012, the RO issued a statement of the case continuing the previous denials.  In May 2012, the Veteran perfected an appeal as to these issues.  In February 2014, the RO issued a rating decision granting service connection for bilateral hearing loss and tinnitus.  That same month, the RO issued a supplemental statement of the case continuing its denial of the right shoulder disability.  The Veteran has expressed satisfaction with the outcome of his hearing loss and tinnitus claims, but continues to seek Board review as to his right shoulder disability.  See February 2014 statement.

In April 2014, the Veteran testified before the Board at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

Although the RO determined in its rating decision that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's petition to reopen a claim of service connection for right shoulder disability was denied in a January 2004 rating decision.  The Veteran did not enter a timely appeal.

2.  Evidence received since the January 2004 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a full discussion of Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Analysis

A January 2004 rating decision denied the Veteran's petition to reopen a claim for service connection for right shoulder disability.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2004 rating decision, the Veteran has submitted medical evidence reflecting treatment for right shoulder disability, diagnosed as degenerative joint disease and tendonitis, and a private medical opinion indicating the Veteran's "current symptoms are due to his previous [in-service] injury."  See May 2012 GMHC record.  Additionally, the Veteran underwent two VA examinations and testified at a Board hearing in support of his claim.

The evidence received since the January 2004 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it reflects ongoing treatment for right shoulder disability and contains a medical opinion indicating that the Veteran's right shoulder disability could be related to his service.

The Board concludes that the additional evidence described above is new and material with respect to the Veteran's service connection claim for right shoulder disability.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Veteran's claim of entitlement to service connection for right shoulder disability is reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for right shoulder disability, the appeal to this extent is allowed subject to the further action as discussed herein below.


REMAND

The Veteran seeks service connection for right shoulder disability, which he contends originated from an in-service injury.  Service treatment records dated in February 1957 reflect that the Veteran was treated for a shoulder injury after he fell in snow.  The Veteran's service records are silent for any other complaint or treatment related to his shoulder.  At separation, the Veteran denied any shoulder problems and the associated report of medical examination reflected normal clinical findings.

At his Board hearing in April 2014, the Veteran testified that he was given over-the-counter medications for pain (aspirin, acetaminophen, APC) and wore a sling for "a couple weeks."  He stated that he continued to complain of pain and limitation of motion during the remainder of his service and has had continuous problems ever since.  See transcript at 4.  The Veteran also testified that following service discharge in 1958, he sought regular treatment for his shoulder at the VA medical center (VAMC) in San Juan, Puerto Rico.  See transcript at 5.
The Veteran's claims file does not contain any VA medical records from the San Juan VAMC and there is no indication that the AOJ attempted to obtain such records.  Thus, on remand, the AOJ should attempt to obtain any available medical records from the San Juan VAMC dated from 1958 to the present.  Additionally, the AOJ should obtain any outstanding private medical records relevant to the Veteran's claimed disability.  If additional medical evidence is received that reflects a continuity of symptomatology, then obtain an addendum VA opinion to account for such additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding, relevant medical records (VA or private) related to the Veteran's right shoulder disability.  In particular, all available records from the VAMC in San Juan, Puerto Rico, from 1958 to the present should be obtained and associated with the claims file.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful; the claims file should contain documentation of the attempts.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  If, and only if, any additional evidence is received that shows the Veteran sought treatment for his right shoulder soon after discharge from service or reflects a continuity of symptomatology, obtain an addendum opinion from the January 2014 VA examiner.

The examiner should opine, in light of the additional evidence, as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right shoulder disability had its clinical onset in service or is otherwise related to service.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


